DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because hand-drawn and photographs were provided, but applicant needs to provide line drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a second side region (28) as recited in claim 6 line 4 and 7 line 2 must be shown or the feature canceled from the claim(s). Additionally, the “spring” as recited in claim 8 line 1 should be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 4 paragraph 2 line 4, “moreso” should read “more so”; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 recites the limitation “the circumferential front” in line 2. There is insufficient antecedent basis for this limitation in the claim. The recitation should read “a circumferential front”.
Claim 8 recites “but is rotatable, against that bias, between a leftward position and a rightward position”. Such limitation renders the claim indefinite since it is not clear what limitation applicant intends to cover. When is the faceguard rotatable? Why is the faceguard rotatable? Is the faceguard in a centered position or rotated between a leftward/rightward position? Applicant should clarify during impact or during use when impact occurs, the faceguard rotates against the bias between a leftward position and a rightward position.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 line 2 positively claims portions of the human anatomy, which is not patent eligible subject matter. Applicant is respectfully advised to adopt language such as “configured to” with the recited portions of the human anatomy (a user's head) in order to avoid positively claiming human anatomy.
Claim 9 line 2 positively claims portions of the human anatomy, which is not patent eligible subject matter. Applicant is respectfully advised to adopt language such as “configured to” with the recited portions of the human anatomy (a user's head) in order to avoid positively claiming human anatomy.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US Patent 5,953,760).
Regarding Claim 1, Powell teaches a sports helmet (10) comprising: 
a shell (12) that is wearable over a user's head (col. 2 lines 44-45 and 49-53 where the helmet is worn); 
and a faceguard (16/22) that is rotatable horizontally around the shell (col. 1 lines 66-67 and col. 2 lines 1-2). Examiner notes that the application is directed towards the functional use of “rotatable”. It is noted that the product claims are only considered with respect to the structural limitations, as recited with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP § 2114 II). Examiner notes that “rotatable” is a functional limitation and as 16/22 is capable of performing a rotation, Powell meets the limitations of claims 1, 6, and 8.  
Regarding Claim 2, Powell teaches the sports helmet of claim 1, wherein said faceguard encircles said shell (Fig. 3).  
Regarding Claim 3, Powell teaches the sports helmet of claim 2, wherein said faceguard has a circular profile (Fig. 3 and col. 2 lines 2-5).  
Regarding Claim 4, Powell teaches the sports helmet of claim 2, wherein at least one guide channel (34/36) is formed along said shell (col. 3 lines 32-34), and wherein said faceguard is travelable within the guide channel(s) (col. 2 lines 44-45 and 49-53 where 16/22 are laterally moving on 34/36). Examiner notes that the application is directed towards the functional use of “travelable”. It is noted that the product claims are only considered with respect to the structural limitations, as recited with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP § 2114 II). Examiner notes that “travelable” is a functional limitation and as 16/22 is capable of performing a rotation, Powell meets the limitations of claim 4.
Regarding Claim 5, Powell teaches the sports helmet of claim 1, wherein said shell shields the top, rear and sides of its wearer's head (col. 2 lines 44-45), but substantially not its wearer's face (where once 16/22 slides laterally open, it does not shield the helmet’s wearer’s face), and wherein said faceguard at least partially shields its wearer's face (where once 16/22 slides laterally closed, it shields the helmet’s wearer’s face).  
Regarding Claim 6, Powell teaches the sports helmet of claim 1, wherein said shell comprises: a crown region that shields the top of its wearer's head (see annotated Fig. 1 below); a first side region that shields one non-facial side of its wearer's head (see annotated Fig. 1 below); a second side region that shields the other non-facial side of its wearer's head (see annotated Fig. 1 below); and wherein said faceguard at least partially shields its wearer's face and is disposed substantially over both shell side regions (Figs. 1 and 3).  

    PNG
    media_image1.png
    862
    860
    media_image1.png
    Greyscale

Regarding Claim 7, Powell teaches the sports helmet of claim 6, wherein a first guide channel is formed along said first side region (see annotated Fig. 3 below) and a second guide channel is formed along said second side region (see annotated Fig. 3 below), wherein said faceguard travels within the channels when rotating relative to said shell (Fig. 3 and col. 2 lines 44-45 and 49-53 where 16/22 are laterally moving on 34/36).  

    PNG
    media_image2.png
    701
    782
    media_image2.png
    Greyscale

Regarding Claim 9, Powell teaches a sports helmet comprising: 1a shell (10) that is wearable over a user's head (col. 2 lines 44-45 and 49-53 where the helmet is worn); and a faceguard (16/22) that is rotatable circumferentially around the shell (col. 1 lines 66-67 and col. 2 lines 1-2 and 2-5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent 5,953,760) in view of Neal (US Patent Application Publication No. 2018/0206583 A1).  
Regarding Claim 8, Powell teaches the sports helmet of claim 6, wherein said faceguard is a centered position in which the circumferential front of said faceguard (see annotated Fig. 1 below, where the shaded area is the circumferential front and the faceguard is capable of sliding to a centered position) is laterally centered between said shell side regions (Fig. 1), but is rotatable between a leftward position and a rightward position (col. 2 lines 53-60).

    PNG
    media_image3.png
    862
    653
    media_image3.png
    Greyscale

Powell fails to directly disclose wherein said faceguard is spring biased to a centered position against that bias. 
However, Neal teaches wherein said faceguard (102) is spring biased to a centered position against that bias (where springs 105a/b are connected to rails).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the rail in the helmet of Powell to include a spring, as taught by Neal, in order to transfer, reduce, or absorb force during a collision with a force, as well as to maintain the faceguard at a centered position when there is not a force applied. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.Q.H./Examiner, Art Unit 3732 

/KATHARINE G KANE/Primary Examiner, Art Unit 3732